DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/23/2022 has been entered. Claims 1-30 remain pending.

Terminal Disclaimer
The terminal disclaimer filed on 05/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,700,835; U.S. Patent No. 10,256,957; and U.S. Patent No. 10,511,426 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, in view of the terminal disclaimer filed 05/23/2022, the recited claim limitations, particularly “determine, based on the first information, positioning reference signal (PRS) information for one or more wireless user devices, wherein the one or more wireless user devices are capable of using a frequency band not configured for the first wireless device, and wherein the PRS information comprises information of a PRS reference cell that transmits a PRS for the one or more wireless user devices; and determine, based on the PRS for the one or more wireless user devices, the RSTD measurement,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 1 is allowable.
Regarding Claim 9, in view of the terminal disclaimer filed 05/23/2022, the recited claim limitations, particularly “determine, based on the second information, the NB PRS for the NB wireless device; determine, based on the first information, the PRS for the wireless user device; and determine, based on the NB PRS for the NB wireless device and the PRS for the wireless user device, the RSTD measurement,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 9 is allowable.
Regarding Claim 16, in view of the terminal disclaimer filed 05/23/2022, the recited claim limitations, particularly “determining, based on the first information, positioning reference signal (PRS) information for one or more wireless user devices, wherein the one or more wireless user devices are capable of using a frequency band not configured for the first wireless device, and wherein the PRS information comprises information of a PRS reference cell that transmits a PRS for the one or more wireless user devices; determining, based on the PRS for the one or more wireless user devices, a reference signal time difference (RSTD) measurement; and transmitting the RSTD measurement,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 16 is allowable.
Regarding Claim 24, in view of the terminal disclaimer filed 05/23/2022, the recited claim limitations, particularly “receiving, by a narrow-band (NB) wireless device, first information associated with positioning reference signaling and second information associated with NB positioning reference signaling; receiving, based on the second information, an NB positioning reference signal (PRS) for the NB wireless device; receiving, based on the first information, a PRS for a wireless user device; determining, based on the NB PRS for the NB wireless device and the PRS for the wireless user device, a reference signal time difference (RSTD) measurement; and transmitting the RSTD measurement,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 24 is allowable.
Claims 2-8, 10-15, 17-23, and 25-30 are allowable for the same reasons by virtue of their dependency on Claims 1, 9, 16, and 24, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641